Citation Nr: 1728507	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  07-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law 


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1949 to May 1949 and April 1951 to May 1953.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified in a hearing before a Decision Review Officer (DRO) in September 2007 regarding this appeal, and the transcript is associated with the claims file.  The Veteran waived a hearing before the Board in his February 2007 Substantive Appeal, via a VA Form 9.

By way of procedural background, this claim was previously before the Board in August 2010, October 2012, and August 2016.  The Veteran initially filed a claim for service connection under 38 C.F.R. § 1151 after two intermuscular (IM) injections were administered to treat right lower back pain.  One of the IM injections punctured the left sciatic nerve, and caused the Veteran to experience left lower extremity radiculopathy and additional pain in the left side of the thoracolumbar region of his back.  The RO in August 2006 granted service connection and rated the disability for the radiculopathy and punctured nerve at 10 percent disabling.  The Veteran appealed the initial rating assignment. 

In August 2010, the Board denied an initial disability rating in excess of 10 percent for the nerve puncture injury and left side sciatic radiculopathy.  The Veteran appealed this decision to the United States Court of Appeals for Veteran's Claims (CAVC).  In February 2012, a memorandum decision was issued by CAVC that vacated the August 2010 Board decision and remanded the claim to the Board for further appellate consideration.  The Board, in an October 2012 Board decision, remanded the claim to the RO for further development.  Pursuant to the Board's directives, updated VA treatment records were obtained and a VA examination was afforded to the Veteran in June 2014.  The RO, in a February 2016 rating decision, granted a higher initial disability rating of 40 percent for the nerve puncture injury with residual left sciatic radiculopathy effective June 10, 2014.  The RO additionally granted a separate disability rating for a resulting low back injury as secondary to the nerve puncture injury and assigned an initial disability rating of 40 percent beginning June 10, 2014.  In June 2016, the Veteran applied for a TDIU. 

The claim was returned to the Board in August 2016.  The Board increased the initial disability rating from 10 percent to 20 percent beginning December 9, 2005 and continued the 40 percent disability rating beginning June 10, 2014.  The Board remanded the claim for TDIU to the RO for additional development.  

The Veteran's representative, in August 2016 correspondence, reports that the Veteran was satisfied with the increase in rating from 10 percent to 20 percent beginning December 9, 2005, and with the 40 percent rating beginning June 10, 2014 for the nerve puncture and residual left lower extremity radiculopathy.  The Veteran however continued to disagree with the assigned June 10, 2014, effective date for the 40 percent disability rating assigned for the left low back disability.  The Veteran contended that since the December 2005 nerve puncture injury caused the left low back disability, he was also entitled to VA compensation beginning in December 2005 for the low back disability.

The RO granted the Veteran's request in a March 2017 rating decision, assigning a 10 percent rating for the left thoracolumbar disability beginning December 9, 2005, and continuing the 40 percent rating, beginning June 10, 2014.  Additionally, the RO issued a May 2017 Supplemental Statement of the Case denying TDIU, citing a VA examination that opined the Veteran is not precluded from sedentary employment by his service connected disabilities.  The TDIU claim has now been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an extraschedular TDIU prior to June 10, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

With resolution of any doubt in his favor, the Veteran's service-connected disabilities have precluded him from obtaining and maintaining both physical and sedentary employment beginning June 10, 2014.


CONCLUSION OF LAW

The criteria for a schedular TDIU are met beginning June 10, 2014.  38 U.S.C.A.
§§ 1155, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist since the appeal was recertified to the Board.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. Pertinent TDIU Laws and Regulations

The Veteran maintains that he is unemployable due to his service-connected disabilities.  

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In other words, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.)

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

III. Analysis 

In this case, service connection is in effect for a left thoracolumbar back disability (rated as 10 percent disabling from December 9, 2005 and 40 percent disabling from June 10, 2014), and nerves puncture injury with left sciatic radiculopathy (rated as 20 percent disabling beginning December 9, 2005 and 40 percent disabling beginning June 10, 2014).  The service-connected nerves puncture and resulting left lower radiculopathy proximately caused the left lower back disability; therefore, both service-connected disabilities result from a common etiology or single accident under 38 C.F.R. § 4.16 (a)(2).  Thus, when the two disabilities are considered one disability and the ratings for each disability combined, the Veteran meets the schedular criteria as having one service-connected disability rated as 60 percent disabling under 38 C.F.R. § 4.16 (a) beginning June 10, 2014. 

The Veteran reports that he has not worked since 2005, and his last employment was as a Manager.  Additionally, the Veteran reports that he has never made more than $18,000 per year, and he became unemployed due to his service-connected disabilities.  See June 2016 Application for Increased Compensation Based on Unemployability (Application for TDIU). 

The Veteran testified in a September 2007 hearing before a DRO.  The Veteran testified that he could not drive a vehicle per his doctor's instructions.  The Veteran also testified that he cannot bend over using his back, and that the Veteran's doctor instructed him not to perform particular household chores, such as sweeping or mopping.  The Veteran requires a wall mounted bar to sit down and stand up from a toilet.  The Veteran testified that he cannot stand or sit for a long time.  At this hearing, the Veteran used two canes to maintain his balance and was waiting on VA to provide a motorized wheel chair to ambulate more easily.  The Veteran felt like he couldn't move like a regular person, and testified that although a pain block helped him slightly straighten his body, he was still told by his doctor not to drive, make sudden movements, bend over suddenly, or do particular household chores.  

A June 2014 VA examiner noted there was functional impairment in the Veteran's back including severe lumbar pain since 2005.  The examiner reports the Veteran experiences flare ups that impact the function of the thoracolumbar spine.  Initial range of motion measurements of the thoracolumbar spine were limited to 20 degrees of flexion with objective evidence of pain beginning at 5 degrees; 15 degrees of extension with objective evidence of pain beginning at 5 degrees; right lateral flexion ending at 15 degrees with objective evidence of pain beginning at 5 degrees; and left lateral flexion ending at 15 degrees with objective evidence of pain beginning at 5 degrees.  The Veteran was unable to perform repetitive-use testing with 3 repetitions due to pain.  The examiner noted that the functional loss after repetitive use included less movement than normal, weakened movements, excess fatigability, and pain on movement in the thoracolumbar region.  Additionally, the examiner noted that the Veteran has muscle spasms and guarding that resulted in an abnormal gait or abnormal spinal contour.  The Veteran also exhibited decreased strength in his left leg from the hip to the ankle and great toe.  The Veteran also experienced decreased sensation in the left leg from the upper anterior thigh to the foot and toes.  

In addition to the above, the Veteran experiences intermittent and moderate left side radiculopathy.  The Veteran experiences left side parasthesias or dysesthesias and moderate numbness of the left lower extremity.  The examiner reports that the radiculopathy involves the L4, L5, S1, S2, and S3 nerve roots.  At the June 2014 examination, the Veteran used a walker and leg braces constantly due to left leg weakness.  

Based on his assessment, the examiner opined that the Veteran's lumbar spine could significantly limit the Veteran's functional ability during flare ups or when the joint is overused over a period of time.  The examiner also noted that the Veteran was not experiencing a flare up during this examination and any additional limitation of motion could not be expressed as it would be speculative in nature.  

The Veteran was afforded an additional VA examination in April 2017.  The Veteran reported that he experiences daily flare ups in his left low back, and that he cannot sit or stand more than 15 minutes at a time.  The Veteran also reported difficulty walking and that he cannot bend over due to pain in his low back.  The Veteran also experiences intermittent moderate left leg pain, numbness, and tingling.  

The April 2017 VA examiner recorded that the Veteran has reduced range of motion in his thoracolumbar spine, to include forward flexion to 30 degrees, extension limited to 10 degrees, right lateral flexion limited to 10 degrees, left lateral flexion limited to 15 degrees, right lateral rotation limited to 10 degrees, and left later rotation limited to 15 degrees.  The examiner noted objective evidence of pain during the examination and noted the pain causes functional loss, but the examiner did not note when pain began.  The examiner reports that there is pain with weight bearing and tenderness on palpitation in the lumbar region.  There is no evidence indicating the Veteran's pain has decreased since the June 2014 examination.  The range-of-motion measurements were similar during the June 2014 and April 2017 examinations.

The examiner reported the Veteran was able to perform repetitive-use testing, but there was no additional loss of function of range of motion after three repetitions.  However, the examiner also noted that the Veteran was not being examined after repetitive use over time, notes the examination is medically consistent with the Veteran's description of additional functional loss with repetitive use over time.  The VA examiner noted guarding and muscle spasms that resulted in an abnormal gait or abnormal spinal contour.  The Veteran exhibited decreased muscle strength and decreased sensation to light touch on his left side.  The Veteran has moderate intermittent pain, including moderate left side paresthesias and/or dysesthesias and numbness as a result of radiculopathy in his left lower extremities.  The Veteran continues to use leg braces and canes constantly to ambulate, as well as a motorized wheel chair occasionally due to his left leg weakness and his lower back disability.  Additionally, the examiner reports the Veteran has arthritis in his thoracolumbar spine and a vertebral fracture with loss of 50 percent or more in height. 

Based on the evidence of record, both lay and medical, and resolving any doubt in the Veteran's favor, the Board concludes that a TDIU is warranted beginning on June 10, 2014.  The evidence clearly demonstrates that the Veteran's service-connected nerves puncture with resulting radiculopathy and low back disability precludes all forms of physical employment.  

Thus, the dispositive issue then becomes whether all types of sedentary work have been precluded on account of his service-connected disabilities since June 10, 2014.  While acknowledging the examiner's ultimate conclusion that the Veteran's service-connected disabilities do not preclude sedentary employment, it is unclear whether the examiner considered the Veteran's work history and his contentions that he cannot stand or sit for longer than 15 minutes at a time.  The examiner provided no rationale for his conclusion that the Veteran was not precluded from sedentary employment.  By definition, sedentary employment would require the Veteran to sit for more than 15 minutes at a time.  The Veteran also testified in the DRO hearing that his doctor has instructed him to not perform even minor household chores, such as sweeping or mopping.  Further, the evidence does not show that the Veteran has the training or experience to obtain sedentary type work that does not require some repetitive use of the back, either by standing or sitting for more than 15 minutes at a time.  Additionally, the Veteran also is prohibited from driving because of his low back disability and left side radiculopathy, and although he has a motorized wheel chair to ambulate, the Veteran cannot sit for more than 15 minutes at a time.  Given this evidence, the Board finds that the Veteran's service-connected disabilities preclude both physical and sedentary employment.  

Accordingly, the Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture since June 10, 2014, along with his education and work experience, the evidence of record supports a direct causal relationship between his service-connected disabilities and his unemployability.  On this basis, the criteria to establish entitlement to a TDIU are met.  Accordingly, the TDIU claim will be granted beginning June 10, 2014. 

However, prior to June 10, 2014, the Veteran's service-connected disabilities did not meet the requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a schedular TDIU because the combined rating was only 30 percent disabling.  Nevertheless, the issue of entitlement to an extraschedular TDIU rating will be addressed in the remand portion of this decision.

ORDER

Entitlement to a schedular TDIU is granted beginning June 10, 2014, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Remand is necessary to refer for extraschedular consideration, the Veteran's TDIU claim for the rating period on appeal prior to June 10, 2014.

As discussed above, the service-connected left lower back disability was proximately caused by the IM injections that also caused the nerves puncture injury and left lower radiculopathy; therefore, both service-connected disabilities result from a common etiology or single accident under 38 C.F.R. § 4.16 (a)(2) and are ratable as one disability for the purpose of evaluating a TDIU.  However, prior to June 10, 2014, the Veteran's service-connected disabilities, when combined, were rated as only 30 percent disabling.  Thus, prior to June 10, 2014, the Veteran did not meet the minimum schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a).

However, 38 C.F.R. § 4.16(b) also provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to provide a full statement regarding the severity and functional impact of his service-connected disabilities, as well as to provide information on his employment history and specific information regarding his educational background, for the appeal period PRIOR TO JUNE 10, 2014.  

Any additional development regarding this claim for an extraschedular TDIU should be completed. 

2.  Thereafter, refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award for the appeal period prior to June 10, 2014.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the TDIU claim for the rating period on appeal prior to June 10, 2014, remains denied, the Veteran and his attorney should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before returning the appeal to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


